Citation Nr: 1758335	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  07-29 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to special monthly compensation (SMC) based on loss of use of the right or left foot.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1993 to February 1997.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from February 2007 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, that denied a rating in excess of 40 percent for degenerative disc disease of the lumbar spine, and service connection for right lower extremity radiculopathy, respectively.

In November 2010, the Veteran testified during a hearing before the undersigned via video conference.  A transcript of the hearing is of record.

In August 2016 a Decision Review Officer (DRO) issued a decision that increased the rating for left lower extremity radiculopathy to 40 percent disabling, increased the rating for right lower extremity radiculopathy to 30 percent disabling, and awarded special monthly compensation from April 10, 2007 to June 1, 2007.

In May 2017, the Board remanded the appeal to the RO for additional development.  The matter has been returned to the Board for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Service connected disabilities have resulted in the loss of use of the left foot.


CONCLUSION OF LAW

The criteria for the award of special monthly compensation (SMC) for loss of use, left foot, have been met. 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. 
 §§ 3.350(a)(2); 38 C.F.R. § 4.63 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In light of the fully favorable decision as to the issue of entitlement to SMC based on loss of use, left foot, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

Facts and Analysis

The Veteran contends that he is entitled to special monthly compensation for the loss of use of the right or left foot and the foot drag he experiences.  The Veteran is service connected for hallux valgus with status post fracture 5th left metatarsal, left foot.

Special monthly compensation under 38 U.S.C. 1114 (k) is payable for each anatomical loss or loss of use of one foot.  38 C.F.R. § 3.350(a).  Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2)(i).

The regulations further provide that extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more, will constitute loss of use of the foot involved; complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. § 3.350(a)(2)(i)(a) and (b).

In July 2017 the Veteran was examined by VA.  The VA examiner first noted the Veteran entered and exited the examination room with a "slow deliberate gait; stiff with little knee/hip motion; initial contact on lateral aspect of neutral dorsiflexion/inverted foot with limited push off from that position."  See July 2017 Foot Examination at page 2.  The examiner noted left and right extremity weakness and circumferential altered sensation of light touch from groin to toes.  In regard to both feet, the examiner noted "no droop of the first phalanges of all toes, no inability to dorsiflex the foot (including during flare-ups), and no loss of extension of the proximal phalanges of the toes.  However the examiner did note "there is loss abduction (strength) of the foot, weakened adduction and anesthesia over the entire dorsum" in both feet.  Id. at 25.  The Veteran was noted as wearing foot orthotics in each shoe.  

Specifically, upon examination of the left lower extremity, the left maximum calf circumference decreased two centimeters due to atrophy.  Deep tendon reflexes were absent in the left ankle.  Although he noted there was no foot drop during the examination, the examiner opined that it was at least as likely as not, flare-ups could include foot dragging.  Id.  The Veteran noted that his left toes "lock" once a day lasting 10 minutes and that there are times when he is "incapacitated".  During this time he loses motion in his feet.  This can occur a "couple of times per month and can last up to a week.  The Veteran will also have times when he cannot weight bear at all.  This occurs twice a year and lasts 2 to 3 days."  Id. at page 25.  The examiner noted the Veteran's left foot  limits the Veteran's lifting and carrying (he cannot carry more than 10 pounds).  The Veteran can stand for no more than 30 minutes and cannot be seated for longer than 6-8 hours.  Id.  Overall the Veteran stated the issues with his feet have caused him to fall an estimated total of 20 times last year.  Id. at 17.  The July 2017 VA examiner opined that the Veteran does have loss of use of his left foot and that he would, at least as likely as not, balance and propulsion could be accomplished equally well with an amputation stump with prosthesis in place.  

In sum, after considering the competent, credible, and probative lay and medical evidence of record, the Board finds that, collectively, such evidence indicates that the Veteran's service connected hallux valgus with status post fracture, 5th left metatarsal of the left foot results in loss of use of his left foot to the extent that acts like balance and propulsion would be accomplished equally well by an amputation stump with prosthesis.  Given this, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the criteria for SMC based on loss of use of the left foot are met.  See 38 U.S.C. § 5107(b); Wise v. Shinseki, 26 Vet. App. 517 (2014).  


ORDER

Special monthly compensation (SMC) for loss of use, left foot, is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
MARK D. HINDIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


